R. B. Burns, P.J.
Defendant pled guilty to prison escape, MCL 750.193; MSA 28.390. He was sentenced to a three-to-five-year prison term, with the sentence to commence after completion of a sentence defendant was serving at the time of escape.
Defendant had been sentenced on December 8, 1976, to a 4-to-15-year prison term based upon his conviction for breaking and entering. Pursuant to that sentence, defendant was made a resident at the Grand Rapids Correction Center. On July 25, 1979, he left the center with permission to visit his parents’ home in Grand Rapids. Defendant left the city without authority and absconded to Illinois.
In Illinois, defendant was arrested on November 17, 1979, and charged with theft from a person. An Illinois court sentenced defendant to two years imprisonment. On January 21, 1980, the Michigan Department of Corrections placed a detainer on defendant with Illinois authorities but made no effort to extradite him.
When defendant was paroled from the Illinois prison on October 31, 1980, the Michigan Department of Corrections took custody of him and returned him to this state to face the prison escape charge.
Defendant pled guilty to prison escape on May 21, 1981. He was sentenced on July 2, 1981. Defense counsel asked that credit be given under the Michigan sentence-credit statute, MCL 769.11b; MSA 28.1083(2), for the 349-day period from November 17, 1979, to October 31, 1980, which defendant spent in the Illinois prison. The trial court *5denied the credit. Defendant appeals and we affirm.
In People v Gasek, 122 Mich App 523; 332 NW2d 520 (1983), this Court held that, because a consecutive sentence is mandated by MCL 768.7a; MSA 28.1030(1) for persons who commit crimes while on escapee status and the defendant’s sentence thus did not begin until the expiration of the prior sentence, no credit could be given.
Because MCL 768.7a; MSA 28.1030(1) requires that defendant serve a consecutive sentence for escape, the fact that he served nearly a year in prison in Illinois is irrelevant if the term of his prior Michigan sentence has not run. Credit on the Illinois sentence cannot be given when the sentence in the instant case does not start until after defendant completes his prior Michigan sentence. To grant credit under these circumstances would frustrate the consecutive sentencing policy promulgated by the Legislature and, in effect, nullify part of the original Michigan sentence. See People v Bonner, 49 Mich App 153; 211 NW2d 542 (1973). This Court has previously determined that the consecutive sentencing statute should be construed liberally to achieve its deterrent effect. People v Jeffrey Thompson, 117 Mich App 210; 323 NW2d 656 (1982); People v Williams, 89 Mich App 633; 280 NW2d 617 (1979), lv den 406 Mich 995 (1979).
Affirmed.